United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1402
                                   ___________

Leonard Chamberlain,                 *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                          Submitted: July 29, 1999
                              Filed: August 18, 1999
                                  ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Leonard Chamberlain appeals the district court’s1 grant of summary judgment
affirming the Commissioner’s decision to deny him disability insurance benefits and
supplemental security income. For reversal, Chamberlain argues that the administrative
law judge (ALJ) improperly discounted his subjective complaints of pain and the
testimony of his chiropractor, and should have called a vocational expert.

      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
       Upon careful review of the record, we conclude that the ALJ’s findings are
supported by substantial evidence on the record as a whole. The ALJ made express
credibility findings, noting inconsistencies and reasons for discrediting Chamberlain’s
subjective complaints of pain to the extent alleged. See Baker v. Apfel, 159 F.3d 1140,
1144 (8th Cir. 1998). The ALJ properly considered the opinion of Chamberlain’s
chiropractor as an aid to understanding how Chamberlain’s impairments affected his
ability to work and not as an acceptable source of medical information to prove
disability; and properly discounted the chiropractor’s opinion, noting discrepancies
between his diagnosis and the results of diagnostic tests. See 20 C.F.R. § 404.1513(a),
(e) (1998) (acceptable medical sources include licensed physicians; chiropractors may
help to understand how impairment affects claimant’s ability to work); cf. Prince v.
Bowen, 894 F.2d 283, 285 (8th Cir. 1990) (treating physician’s opinion may be set
aside only if persuasive conflicting evidence exists). It was proper for the ALJ to
accept the consulting physician’s medical diagnosis and residual-functional-capacity
findings, because they did not contradict those of the treating medical physicians and
were supported by diagnostic test results and Chamberlain’s level of activity. See
Smallwood v. Chater, 65 F.3d 87, 89 (8th Cir. 1995) (residual-functional-capacity
assessments of nontreating physicians can constitute substantial evidence). Because
the ALJ determined, based on the consulting physician’s assessment, that Chamberlain
could perform his past relevant work, the testimony of a vocational expert was not
required. See Barrett v. Shalala, 38 F.3d 1019, 1024 (8th Cir. 1994). Accordingly, we
affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-